 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0176 TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                            FINDINGS AND ORDER
14   ARMANDO VARGAS GARCIA and                           DATE: February 13, 2020
     EDUARDO MONTERO ALEMAN,                             TIME: 9:30 a.m.
15                                                       COURT: Hon. Troy L. Nunley
                                 Defendants.
16

17

18                                               STIPULATION

19         1.     By previous order, this matter was set for status on February 13, 2020.

20         2.     By this stipulation, defendants now move to continue the status conference until March

21 19, 2020, at 9:30 a.m., and to exclude time between February 13, 2020, and March 19, 2020, under

22 Local Code T4.

23         3.     The parties agree and stipulate, and request that the Court find the following:

24                a)      Counsel for defendants desire additional time to consult with their clients, to

25         conduct investigation and research related to the charges, to review additional discovery for this

26         matter, to discuss potential resolutions with their clients, and to otherwise prepare for trial.

27                b)      Counsel for defendants believe that failure to grant the above-requested

28         continuance would deny them the reasonable time necessary for effective preparation, taking into


      STIPULATION REGARDING EXCLUDABLE TIME               1
      PERIODS UNDER SPEEDY TRIAL ACT
 1           account the exercise of due diligence.

 2                  c)      The government has represented that additional discovery is forthcoming,

 3           including an environmental assessment and forensic evidence from multiple cell phones seized at

 4           the scene.

 5                  d)      The government does not object to the continuance.

 6                  e)      Based on the above-stated findings, the ends of justice served by continuing the

 7           case as requested outweigh the interest of the public and the defendant in a trial within the

 8           original date prescribed by the Speedy Trial Act.

 9                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10           et seq., within which trial must commence, the time period of February 13, 2020 to March 19,

11           2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

12           T4] because it results from a continuance granted by the Court at defendant’s request on the basis

13           of the Court’s finding that the ends of justice served by taking such action outweigh the best

14           interest of the public and the defendant in a speedy trial.

15 //

16

17 //

18

19 //

20

21 //

22

23 //

24

25 //

26

27 //

28

        STIPULATION REGARDING EXCLUDABLE TIME              2
        PERIODS UNDER SPEEDY TRIAL ACT
 1 //

 2           4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5           IT IS SO STIPULATED.

 6

 7   Dated: February 10, 2020                                 MCGREGOR W. SCOTT
                                                              United States Attorney
 8

 9                                                            /s/ ADRIAN T. KINSELLA
                                                              ADRIAN T. KINSELLA
10                                                            Assistant United States Attorney
11

12   Dated: February 10, 2020                                 /s/ Timothy Zindel
                                                              TIMOTHY ZINDEL
13                                                            Counsel for Defendant
                                                              ARMANDO VARGAS GARCIA
14                                                            (as authorized on February 10,
                                                              2020)
15
     Dated: February 10, 2020                                 /s/ Kelly Babineau
16                                                            KELLY BABINEAU
                                                              Counsel for Defendant
17                                                            EDUARDO MONTERO ALEMAN
                                                              (as authorized on February 10,
18                                                            2020)
19

20

21

22

23

24

25

26

27

28

        STIPULATION REGARDING EXCLUDABLE TIME             3
        PERIODS UNDER SPEEDY TRIAL ACT
 1                                      FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED this 10th day of February, 2020.

 3

 4

 5

 6                                                         Troy L. Nunley
                                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      4
     PERIODS UNDER SPEEDY TRIAL ACT
